Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the claims filed on 09/19/2021. Thus, claims 1-18 are presently pending in this application and are in condition for allowance.
REASONS FOR ALLOWANCE
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “a fabric that is disposed over an outer surface of the tubular body and does not wrap around the outflow end of the tubular body, the fabric being directly connected to both the arched beams and an outer circumferential edge of the valve” and “the arched beams and the connection points form a distal-most end of the tubular body” as set forth in claims 1 and 11.
A heart valve system having an expandable tubular body comprising an inflow end and outflow end including circumferentially continuous arched beams and connection points that link an inflow end to the arched beams, where the arched beams and connections points form a distal-most end of the tubular body, further including a valve with leaflets and a fabric that is disposed over an outer surface of the tubular body and does not wrap around the outflow end of the tubular body, the fabric being directly connected to both the arched beams and an outer circumferential edge of the valve, has not been found anticipated by or obvious over any prior art including the closest prior art Conklin 2012/0078357. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3774